Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There are no embodiment that has both conformable material and flexible skirt with spacer. Claims 9 and 16 depend on claim 7; however, claim 7 is claiming Fig. 11C and claims 9 and 16 are claiming Fig. 11B. It appears they are two different embodiments/inventions. There no reason to have conformable material at the head when the spacer define a minimum spacing between the head and the region. Applicant put two different embodiments/inventions in the same claim. The specification does not disclose that Fig. 11B and 11C is the same embodiment. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2018/008333 (provided in the IDS)), in view of Trutwig et al. (US 2019/0014651) and further in view of Morfill et al. (US 2014/0207053). 


3.	Addressing 7, Jin discloses a cold plasma system for cosmetic treatment of a region of a biological surface, comprising (see [0047], [0073] and Fig. 1; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the plasma is cold plasma because no heat/thermal is produced and the device is used in close proximity by operating personal):
a cold plasma generator comprising: an electrode, and a dielectric barrier having a first side that faces the electrode and a second side that faces away from the electrode (see Figs. 1 and 4-5, elements 130-132); 
a plasma generator body (see Figs. 1-2; element 110); 
an auxiliary treatment device configured to enhance effects of the cold plasma on the region (see [0042-0044], [0051], [0053-0054] and Fig. 1, element 140).

Jin does not disclose a head that is removeably attached to the plasma generator body, wherein the head has a mounting side facing the generator body and an application side facing the region, wherein the head comprises a conformable material on the application side, and wherein the conformable material is configured to reversibly conform to the contours of the region. In the same field of endeavor, Trutwig discloses a head that is removeably attached to the plasma generator body, wherein the head has a mounting side facing the generator body and an application side facing the region (see  Fig. 1, abstract, [0003], [0017], [0035]; the head with electrode and dielectric barrier is removed after use; Trutwig also explicitly discloses cold plasma is used because operating personal does not have to be kept away). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to remove head attached to the plasma generator body, wherein the head has a mounting side facing the generator body and an application side facing the region as taught by Trutwig because this prevent infection (see [0017] and [0035]). In the same field of endeavor, Morfill discloses a head comprises a conformable material on the application side, and wherein the conformable material is configured to reversibly conform to the contours of the region (see Fig. 3 and [0067]; examiner interpret element 13 as conformable material; the head is the part that include 21, 13 the front/top face of housing 3 that include two side connector that connect with 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to have a head that have a conformable material on the application side, and wherein the conformable material is configured to reversibly conform to the contours of the region as taught by Morfill because this allow the treatment surface to deform to provide comfortable treatment to patient (see [0067]). 

4.	Addressing claims 8 and 10, Jin discloses:
wherein the auxiliary treatment device is selected from a group consisting of (i) a vibration device, (ii) a source of ultrasound, (iii) a light source configured to illuminate the region, (iv) a source of air directed to the region; and (v) a source of heat directed to the region (see [0042-0044], [0051], [0053-0054] and Fig. 1, element 140; near-infrared is light treatment);
wherein the electrode is pixelated into individually activated areas capable of generating the cold plasma, the system further comprising: a controller configured to energize the activated areas of the electrode (see Figs. 1, 3, elements 124 and 150).

Addressing claim 9, Trutwig discloses removable head, wherein the head has a mounting side facing the generator body and an application side that carries the electrode and the dielectric barrier (see Fig. 1, abstract, [0003], [0017], [0035]). Morfill discloses a flexible skirt at the application side of the head (see Fig. 3, element 13 and 21). 

Addressing claim 16, Morfill discloses:
wherein flexible skirt comprises a rigid spacer configured for restricting a compression of the flexible skirt, thereby defining a minimum spacing between the head and the region (see Fig. 3, the spacer is 21 that restricting 13 from compress down on the two sides; only the middle part of 13 could press and touch the top/head part of housing 3 so there is a minimum space on the two sides between treatment region and the top/head part of the housing 3 that on the two sides).

Response to Arguments

Applicant’s arguments with respect to claim(s) 7-10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0345620 (see Fig. 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793